tcmemo_2010_151 united_states tax_court huda t scheidelman ethan w perry petitioners v commissioner of internal revenue respondent docket no filed date frank agostino eduardo s chung and matthew viera for petitioners john v cardone marc l caine and marie e small for respondent memorandum findings_of_fact and opinion cohen judge by one statutory notice dated date respondent determined deficiencies of dollar_figure and dollar_figure with respect to huda t scheidelman’s petitioner’s federal income taxes for and respectively respondent also determined sec_6662 penalties of dollar_figure and dollar_figure for and respectively by a second statutory_notice_of_deficiency dated date respondent determined a deficiency of dollar_figure with respect to petitioners’ federal_income_tax for and a sec_6662 penalty of dollar_figure the issues for decision are whether petitioners are entitled to charitable_contribution deductions with respect to a historic facade easement donation whether a mandatory cash payment made to the donee organization is deductible as a charitable_contribution and whether petitioners are liable for sec_6662 penalties unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in new york at the time that they filed their petition petitioner is a registered nurse has no tax experience and has not been trained to value real_estate on date petitioner purchased a property on vanderbilt avenue within the fort greene historic_district in brooklyn new york for dollar_figure and became the fee simple owner the fort greene historic_district is designated a registered_historic_district within the meaning of sec_47 by the secretary of the interior through the national park service nps a bureau within the u s department of the interior and a historic_district by new york city and its landmarks preservation commission in new york city it is unlawful to alter reconstruct or demolish a building in a historic_district without the prior consent of the landmarks preservation commission n y city admin code sec sometime in the fall of petitioner received a postcard from the national architectural trust nat a sec_501 organization that later became known as the trust for architectural easements announcing an upcoming meeting in the new york city area to provide information regarding the donation of a facade conservation_easement including possible related tax benefits petitioner was interested in preserving the historic facade of her house particularly because she observed real_estate development increasing in and around fort greene she also wanted to obtain the tax benefits suggested by nat petitioner called nat and inquired generally about the program petitioner also called john somoza somoza the accountant who had prepared her tax returns for approximately years before and asked him about the program because of the noted tax implications of a donation somoza has a college degree has practiced as an accountant for over years and has prepared thousands of tax returns during his career somoza informed petitioner that he was not familiar with the donation of historic facade easements but he offered to attend nat’s upcoming seminar at the seminar attended by somoza a representative from nat presented information regarding facade easements and distributed an informational flier that somoza forwarded to petitioner somoza conducted some additional research and informed petitioner that the facade easement contribution deduction did exist under the internal_revenue_code he also cautioned petitioner that encumbering the property might make it more difficult to sell in the future on date petitioner completed a facade conservation_easement application_for the vanderbilt property to be considered for a facade conservation_easement donation to nat on the application petitioner identified two lenders that held mortgages on the property nat required a deposit of dollar_figure to be submitted with the application which was fully refundable if the necessary approvals for the facade easement donation could not be obtained the application stated that nat’s operating funds come solely from cash donations made by persons donating an easement an agreed upon cash donation of of the easement value is required at the time the easement donation is accepted by nat in a letter dated date the nat director of operations informed petitioner that her application had been accepted and that processing would commence the letter informed petitioner that nat will place significant effort to the processing of your application processing an application is complex and time consuming it involves obtaining approvals from the state and federal governments and your lender there is nothing required of you until all approvals are received nat sought the approval of petitioner’s mortgage holders regarding the placement of a preservation restriction agreement on her vanderbilt property the two mortgage holders executed lender agreements that were submitted to nat during the approval process on date to comply with another component of the approval process petitioner executed a national park service form historic preservation certification application part - evaluation of significance to request that the nps certify the historic significance of the vanderbilt property the nps determined that petitioner’s vanderbilt property contributes to the significance of the fort greene historic_district and is a certified_historic_structure for a charitable_contribution for conservation purposes in accordance with the tax treatment extension act of later in petitioner informed nat that she had decided not to pursue the donation until petitioner needed time to save the additional required cash due as outlined in the application by letter dated date nat informed petitioner that all of the necessary approvals had been received and that she needed to order an appraisal nat provided in the letter a list of appraisers qualified to do easement appraisals petitioner hired one of the listed appraisers michael drazner drazner formerly of mitchell maxwell jackson inc to perform an appraisal of the vanderbilt property drazner and james kearns kearns president of nat first communicated in date when kearns contacted drazner to inquire whether he would be able to prepare appraisals for homeowners who were interested in donating facade easements to nat kearns sent copies of reports to drazner that had been prepared by another appraisal firm outside of the new york city area along with some information regarding court cases that involved the charitable_contribution of facade easements drazner completed an appraisal the drazner report for the subject property on date the report states that the appraisal was completed in accordance with title xi of the federal financial institutions reform recovery and enforcement act of and the uniform standards of professional appraisal practice drazner is a qualified expert in the field of real_estate appraisal and valuation petitioner’s vanderbilt property was described in the drazner report as an attached four story three family townhouse located in the boerum hill neighborhood of kings county the subject is physically and functionally adequate ‘as is’ and features a rear deck patio and clean tiled subcellar below the garden level this home also includes a wealth of turn of the century details that generate strong demand for such homes in the area these include wood mouldings paneling and wainscotting volume ceilings exposed brick walls stained glass windows original wood planking and fireplaces drazner determined that the estimated market_value of the property was dollar_figure as of the appraisal date the drazner report outlined the use of the three classic approaches to value sales comparison cost and income that were considered to determine the market_value of the vanderbilt property the report stated that the sales comparison approach is the most applicable and has been given greatest weight in the determination of the final value and the cost approach was given least weight due to the age of the subject property the stated purpose of the report was to estimate ‘as is’ value of the subject property and to estimate the impact on the subject property if granted an ‘architectural facade easement ’ the report explained that an easement is a particularly useful historic preservation tool in several respects first it allows an individual to retain private ownership of the property and obtain potential financial benefits second an easement binds not only the current owner but all future owners as well ensuring that the property will be maintained and observed by future owners third easements are tailored to meet the needs of the property owner the individual resource and the mission of the protecting organization if certain criteria are met the owner also may receive a federal_income_tax deduction_equivalent to the value of the rights given away to a charitable or governmental organization the deduction the taxpayer is entitled to is equal to the fair_market_value of the easement which is generally the decrease in fair_market_value of the property caused by the restrictions placed on the property because of the easement the drazner report briefly discussed two cases involving easement valuation 85_tc_677 and 699_fsupp_578 e d la and stated that as these cases depict it is extremely difficult for appraisers to estimate the probable and possible impact on a property’s value by the imposition of a facade conservation_easement that is granted in perpetuity for most attached row properties in new york city where there are many municipal regulations restricting changes to properties located in historic districts the facade easement value tends to be about - of the total value of the property that figure is based on the appraiser’s experience as to what the internal_revenue_service has found acceptable on prior appraisals the drazner report further stated that this facade easement can and often does have an effect on marketability and the market_value of a property the measurement of this effect or impact is difficult to quantify with any supported precision articles periodicals and books have been written on the subject measurement of the value of the historic easement however in this market area there is no measure or formula that is applicable for all properties the individual properties are so unique that each case must be evaluated on its own additionally while there are accepted methods for measuring this effect only the market can provide the true test nonetheless there are market measures that provide sufficient data with which to bracket and support a reasonable market indicator estimating the value of a property after the donation of a conservation_easement is very much like condemnation appraisal practice where easements or partial fee interests are taken from property owners by a sovereign attempts must be made to define what rights have been lost by the property owners and what elements of damage or enhancement are involved in the loss because real_estate is not bought and sold in a vacuum the appraiser has endeavored to place himself in the mindset of competent buyers and sellers and to examine considerations they have actually had or are likely to have in the buying or selling of a property encumbered by a facade easement it is now generally recognized by the internal_revenue_service that the donation of a facade easement of a property results in a loss of value between and the donation of a commercial property results in a loss of value of between or or higher if development rights are lost the inclusive data support at least these ranges depending on how extensive the facade area is in relation to the land parcel it is our opinion that the presence of the facade conservation_easement would alter the market_value of the subject property in the subject’s market area the appraiser cannot precisely estimate the extent to which this loss in value will result from the facade easement due to the lack of market data in this situation it is the appraiser’s conclusion that the value of the facade conservation_easement on the subject property would be estimated at dollar_figure which is approximately of the fee simple value of dollar_figure this conclusion is based on consideration of range of value that the i r s has historically found to be acceptable as well as historical precedents therefore the presence of the historic facade easement would decrease the fair_market_value of the property rights held by the homeowner of the subject property to dollar_figure an article entitled facade easement contributions was prepared by mark primoli of the internal_revenue_service irs sometime before and was included as a part of the irs’ market_segment_specialization_program audit technique guide on the rehabilitation tax credit--used to assist in training irs personnel the article stated that internal_revenue_service engineers have concluded that the proper valuation of a facade easement should range from approximately to of the value of the property once fair market values have been determined the same ratios are used to allocate the basis of the building and the underlying land to the facade easement for both rehabilitation tax_credit and depreciation purposes see sec_1 170a- h an excerpt from this article was posted on the nps’ web site until early but was revised in to remove the first sentence quoted above the drazner report does not cite this article by letter dated date nat informed petitioner that it was in receipt of the drazner report valuing the vanderbilt property facade easement at dollar_figure in the letter nat also informed petitioner that if she closed on the facade easement contribution transaction by date the cash payment due would be dollar_figure applying a 15-percent discount to percent of the easement value and deducting a processing fee of dollar_figure that one of the lenders charged from the initial dollar_figure deposit petitioner sent a check for dollar_figure to nat dated date and nat confirmed receipt of the moneys by letter dated date the letter also stated that nat certifies that you have received no goods or services in return for your gifts and informed petitioner that attached was a form_8283 noncash charitable_contributions executed by the appraiser and nat on date kearns signed the conservation deed on behalf of nat on date the city of new york recorded the conservation deed of easement for the vanderbilt property the deed of easement for the subject property is considered to be only an architectural facade conservation_easement petitioner attached form_8283 to her form_1040 u s individual_income_tax_return and reported a dollar_figure gift to charity on line of schedule a itemized_deductions the form_8283 filed had two versions of page with one signed by the appraiser and president of nat and the other lacking these signatures both reported essentially the same information a description of the donated property as a facade easement with respect to the vanderbilt property the overall physical condition being a historic preservation easement donation and a stated appraised fair_market_value of dollar_figure for the donated property on the executed page drazner signed the declaration of appraiser section and identified the appraisal date as date and kearns as president of nat signed an acknowledgement of receipt of the contribution by nat as donee on date on her tax_return petitioner did not claim a deduction for the full dollar_figure because of limitations provided under sec_170 petitioner carried over dollar_figure of the reported contribution to her tax_return and claimed a deduction of dollar_figure according to sec_170 the remaining dollar_figure was carried over and claimed as a deduction on petitioners’ jointly filed tax_return no charitable_contribution_deduction for the cash payment to nat was claimed on the tax_return filed for or somoza prepared petitioner’s tax returns for and and petitioners’ joint tax_return for using information supplied by petitioners in the notice_of_deficiency sent to petitioner for and petitioner’s deduction for a charitable_contribution of property was not allowed because the contribution of property to a qualifying_organization is measured by the fair_market_value of that property at the time the gift is made based upon all available information you have not established the fair_market_value therefore we have disallowed your charitable_contribution_deduction of property in full the carryovers claimed for and were accordingly disallowed opinion sec_170 allows as a deduction any charitable_contribution verified under regulations prescribed by the secretary generally an individual claiming a noncash charitable_contribution of more than dollar_figure is required to obtain a qualified_appraisal of such property attach a fully completed appraisal_summary ie form to the tax_return on which the deduction is claimed and maintain records pertaining to the claimed deduction in accordance with sec_1_170a-13 income_tax regs sec_1 170a- c income_tax regs sec_170 added as part of the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1631 is effective for contributions made after date sec_170 provides that the term qualified_appraisal means an appraisal that is treated as a qualified_appraisal under regulations or other guidance prescribed by the secretary sec_170 gives the secretary authority to prescribe regulations to carry out the purposes of this section for appraisals prepared with respect to returns filed on or before date the requirements under sec_1_170a-13 income_tax regs related to a qualified_appraisal and qualified_appraiser apply see notice_2006_96 2006_2_cb_902 the regulations state among other things that a qualified_appraisal is made not earlier than days before the date of contribution of the appraised property nor later than the due_date of the tax_return on which a deduction is first claimed is prepared signed and dated by a qualified_appraiser and includes the following information a a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contributed b in the case of tangible_property the physical condition of the property c the date or expected date of contribution to the donee d the terms of any agreement or understanding entered into or expected to be entered into by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property contributed e the name address and identifying number of the qualified_appraiser f the qualifications of the qualified_appraiser who signs the appraisal including the appraiser’s background experience education and membership if any in professional appraisal associations g a statement that the appraisal was prepared for income_tax purposes h the date or dates on which the property was appraised i the appraised fair_market_value within the meaning of sec_1_170a-1 of the property on the date or expected date of contribution j the method of valuation used to determine the fair_market_value such as the income approach the market-data approach and the replacement-cost-less- depreciation approach and k the specific basis for the valuation such as specific comparable sales transactions or statistical sampling including a justification for using sampling and an explanation of the sampling procedure employed sec_1_170a-13 income_tax regs the appraisal_summary must include among other things a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property appraised is the property that was contributed a brief summary of the property’s physical condition the manner and date_of_acquisition and the cost or other basis of the property see sec_1_170a-13 income_tax regs respondent argues that the form_8283 attached to petitioner’s tax_return did not satisfy the requirements outlined in sec_1_170a-13 income_tax regs petitioners assert that the form_8283 included all the required information the form_8283 attached to petitioner’s tax_return did not include the date and manner of acquisition of the property purportedly contributed or the cost or other basis of the property purportedly contributed adjusted as provided by sec_1016 these defects alone demonstrate that there has not been strict compliance with the regulation requirements respondent contends further that petitioners did not satisfy the requirements of sec_1_170a-13 income_tax regs regarding obtaining a qualified_appraisal because the drazner report did not describe the property contributed did not include the terms of the deed of easement did not include a statement that it was prepared for income_tax purposes and did not provide the method and specific basis for valuing the easement petitioners assert that these requirements were satisfied the evidence at trial notably conflicting expert testimony and the arguments of the parties deal in large part with valuation of the facade easement by traditional fair market analysis because we conclude that the drazner report is not a qualified_appraisal we do not discuss this evidence or reach a conclusion as to the value of the easement sec_1_170a-13 income_tax regs provides that the qualified_appraisal is to include the method of valuation used to determine the fair_market_value such as the income approach the market-data approach and the replacement- cost-less-depreciation approach these methods are suggested but not mandatory further other valuation methods were contemplated in the legislative_history of the act of date publaw_96_541 94_stat_3204 regarding the deduction for charitable_contributions of real_property for conservation purposes under sec_170 in general a deduction is allowed for a charitable_contribution in the amount of the fair_market_value of the contributed_property defined as the price at which the property would change hands between a willing buyer and a willing seller thus the amount of the deduction for the contribution of a conservation_easement or other restriction is the fair_market_value of the interest conveyed to the recipient however because markets generally are not well established for easements or similar restrictions the willing buyer willing seller test may be difficult to apply as a consequence conservation easements are typically but not necessarily valued indirectly as the difference between the fair_market_value of the property involved before and after the grant of the easement see revrul_73_339 1973_2_cb_68 and revrul_76_376 c b where this test is used however the committee believes it should not be applied mechanically s rept pincite 1980_2_cb_599 pincite as the drazner report states and we have previously noted comparable sales transactions involving real_estate with similar facade easements are not always available see hilborn v commissioner t c pincite simmons v commissioner tcmemo_2009_208 the before and after approach has been used on numerous occasions to determine the fair market values of restrictive easements with respect to which charitable_contribution deductions are claimed see eg hilborn v commissioner supra simmons v commissioner supra griffin v commissioner tcmemo_1989_130 affd 911_f2d_1124 5th cir as we outlined in hilborn v commissioner supra pincite before value before value is arrived at by first determining the highest_and_best_use of the property in its current condition unrestricted by the easement at this stage the suitability of the property’s current use under existing zoning and market conditions and realistic alternative uses are examined any suggested use higher than current use requires both closeness in time and reasonable probability next to the extent possible the three commonly recognized methods of valuing property capitalized net operating income replacement cost and comparable sales are used but are modified to take into account any peculiarities of the property which impact on the relative weight to be afforded each respective method after value after value is arrived at by first determining the highest_and_best_use of the property as encumbered by the easement at this stage the easement’s terms and covenants are examined individually and collectively and compared to existing zoning regulations and other controls such as local historic preservation ordinances to estimate whether and the extent to which the easement will affect current and alternate future uses of the property next the above-mentioned three approaches to valuing property are again utilized to estimate the value of the property as encumbered by the easement the drazner report purportedly employed the before and after method to determine the before market_value of the vanderbilt property drazner considered the three approaches to value sales comparison cost and income drazner’s determination of the after value stated that it was based on consideration of a range of value that the i r s has historically found to be acceptable as well as historical precedents petitioners contend that this satisfies the requirements of sec_1 170a- c ii j and k income_tax regs by identifying a the method of valuation used to determine the fair_market_value ie the appraiser’s comparison of the primoli memorandum’s accepted range of values as narrowed down according to the appraiser’s judgment and b the specific basis for the valuation ie the lack of market data irs publications and case law we have previously held that such information as the valuation method used or the basis for the appraised value is essential because ‘without any reasoned analysis the appraiser’s report is useless ’ friedman v commissioner tcmemo_2010_45 quoting jacobson v commissioner t c memo in nicoladis v commissioner tcmemo_1988_163 we found that the facade easement did result in a 10-percent decrease in value under the facts and circumstances of the case but further stated that we do not mean to imply that a general 10-percent rule has been established with respect to facade donations there was a fair amount of discussion by the parties at trial about whether the court had established a 10-percent rule in hilborn we did not there and do not here hilborn establishes as acceptable the before and after method of valuation and while under the circumstances of that case a percent figure was relied upon valuation itself is still a question of facts and circumstances there have been additional cases in which percentage reductions have been accepted to determine an easement’s value based on qualitative factors that suggest such a value see eg griffin v commissioner supra losch v commissioner tcmemo_1988_230 however drazner’s report failed to outline and analyze qualitative factors for the vanderbilt property petitioners argue that the drazner report outlined the methodology set forth to determine the after fair_market_value and assert that drazner explained at trial that his appraisal was not mechanical it was reasoned however the application of a percentage to the fair_market_value before conveyance of the facade easement without explanation cannot constitute a method of valuation as contemplated under sec_1_170a-13 income_tax regs drazner’s report applied mechanically a percentage with no demonstrated support as to its derivation other than acceptance of similar percentages in prior controversies further no meaningful analysis was provided in the drazner report to explain why drazner applied dollar_figure percent to the before fair_market_value of the property to calculate the facade easement value other than his statement for most attached row properties in new york city where there are many municipal regulations restricting changes to properties located in historic districts the facade easement value tends to be about - of the total value of the property that figure is based on the appraiser’s experience as to what the internal_revenue_service has found acceptable on prior appraisals this assertion fails to explain how the specific attributes of the subject property led to the value determined in the drazner report the drazner report indicated that estimating the value of a property after the donation of a facade conservation_easement is much like condemnation appraisal practice that includes attempts to define what rights have been lost by the property owners and what elements of damage or enhancement are involved in the loss such an analysis was not included in the drazner report for the vanderbilt property at trial when asked by respondent’s counsel to explain how he determined the after value of the property and how he measured the effect of the facade easement on the property drazner testified a based on prior legal cases in summaries that the facade easement donations were between and percent so i applied the fee simple value and i multiplied them by a factor of percent to arrive at the effect of the easement donation as to that would be the deduction of the fee simple value the deduction from the before value q did you round the value at all after you applied percent round the value of the effect of the easement a i usually did q what was the number approximately that you did round a i would say the closest dollar_figure q now did you use this process for any other easements a yes i did q did your methodology or process change in any way a in some cases i would use a different percentage factor q what was that based on a whether the property was attached semi-attached or detached on all sides q did you base it on anything else a no in general i based it on between the and percent standard and within that range i would use a lower number if the property was attached on both sides as in the case of petitioner’s property in other cases if the property were detached i would use a slightly higher percentage petitioners’ counsel questioned drazner about the number of sales of easement-encumbered properties that he was aware of at the time he conducted the appraisal for petitioner with drazner testifying that a i believe that i only knew of one q the one that you knew of was that on willow street a yes it was q did you personally appraise that property a i believe that i appraised it for the easement donation purpose q how did you come to the conclusion that your appraisal was correct a which appraisal are you referring to q the subsequent sale of the property was less than a i had done many appraisals in that neighborhood and based on sales of properties similar to that property on willow street in records to lot size and the building square footage their property sold for a lower price than i believe it would have sold without the easement encumbrance no further information regarding the details or specifications of the willow street property was supplied and it was not a part of the drazner report drazner testified that he had performed many appraisals in the neighborhood of the willow street property and on the basis of sales of similar properties in the area he was able to determine that the property sold for a lower price than the property’s market_value without the easement encumbrance drazner stated that he believed this sale confirmed that an easement encumbrance reduces the fair_market_value of a property further information regarding the willow street property such as the fair_market_value assumed by drazner at the time of the sale had it been sold without the encumbering easement compared to the actual sale price terms of the easement and whether the property is within a recognizable historic_district would be necessary to assess the reliability of the drazner analysis petitioners rely on a quotation from simmons v commissioner tcmemo_2009_208 that appraisals also include discussions of irs practice and cases of this court concerning facade easements to assert that the drazner methodology is sufficient to satisfy the qualified_appraisal reporting requirements however in simmons the appraisals included statistics gathered by the donee organizations that the appraiser took into account and each appraisal identified the method of valuation used and the basis for the valuations reached the drazner report used only estimates based on prior cases and displayed no independent or reliable methodology applied to the subject property as the basis for the valuation reached thus we conclude that petitioners have failed to comply with the substantiation requirements under sec_170 and sec_1_170a-13 income_tax regs petitioners argue that their compliance with the substantiation requirements should be excused on the ground of reasonable_cause sec_170 provides that the requirement to obtain a qualified_appraisal under sec_170 will not apply if it is shown that the failure to meet the requirement is due to reasonable_cause and not due to willful neglect petitioner obtained an appraisal that we have concluded is not a qualified_appraisal under sec_170 although the regulations do not require that a specific method of valuation be used to determine the fair_market_value for noncash contributions of more than dollar_figure the appraisal must still include the method of valuation used and the specific basis for the valuation see sec_1_170a-13 and k income_tax regs petitioners have not persuaded us that reasonable_cause existed and excuses the failure to comply with the requirements for obtaining a qualified_appraisal petitioners next assert that they are entitled to a deduction for the charitable_contribution of the facade easement because they substantially complied with the regulations under the substantial compliance doctrine the critical question is whether the requirements relate ‘to the substance or essence of the statute ’ 100_tc_32 quoting 42_tc_308 if so strict adherence to all statutory and regulatory requirements is mandatory see 63_tc_316 however if the requirements are procedural or directory in that they are not of the essence of the things to be done but are given with a view to the orderly conduct of business then they may be fulfilled by substantial compliance see id we have previously held that the reporting requirements of sec_1_170a-13 income_tax regs are directory and require only substantial compliance bond v commissioner supra pincite- in bond the taxpayers donated two blimps to a charitable_organization and obtained a professional appraisal of the blimps in that same month the appraiser completed an appraisal_summary for inclusion with the taxpayers’ tax_return but did not provide a separate written report of the appraisal the appraisal_summary contained most of the information required for a qualified_appraisal and the taxpayers promptly furnished the irs with a letter outlining the appraiser’s qualifications and the appraisal methodology used shortly after the audit of their tax_return commenced id pincite in simmons v commissioner supra we found that the taxpayer had substantially complied with the substantiation requirements of sec_170 because she included all of the required information in the appraisals attached to her returns or on the face of the returns petitioners claim they substantially complied with the substantiation requirements of sec_170 because as in bond and simmons the documents that they submitted included the information required for a qualified_appraisal and appraisal_summary we disagree in this case the lack of a recognized methodology or specific basis for the calculated after-donation value is too significant for us to ignore under the guise of substantial compliance when a qualified_appraisal has not been submitted we have not applied the doctrine_of substantial compliance to excuse a taxpayer’s failure to meet the qualified_appraisal requirement see eg 109_tc_258 affd without published opinion 166_f3d_332 4th cir d’arcangelo v commissioner tcmemo_1994_572 we cannot accept the drazner report as a qualified_appraisal complying with the substantiation requirements of sec_170 we conclude that petitioners did not substantially comply with sec_1_170a-13 income_tax regs accordingly petitioners are not entitled to the claimed noncash charitable_contribution_deduction respondent argues in the alternative that petitioner’s contribution of the easement failed to meet the sec_170 requirements for a qualified_conservation_contribution because it was not exclusively for conservation purposes and is not protected in perpetuity according to sec_1_170a-14 income_tax regs see eg kaufman v commissioner t c ___ we do not reach the contentions that the easement does meet the requirements of sec_170 because we conclude that petitioners did not satisfy the requirement of obtaining a qualified_appraisal deductibility of cash payment petitioner did not claim a charitable_contribution_deduction on her tax_return for the dollar_figure check dated date paid to nat petitioners noted this in their pretrial memorandum and raised the deductibility of this payment at trial respondent initially objected to trying this issue but subsequently conceded that this issue was tried by consent respondent asserts that petitioner’s cash payment to nat was not a contribution or gift under sec_170 and that the payment was made as a quid pro quo because nat accepted the facade easement and assisted petitioner in claiming a tax deduction in return for petitioner’s cash payment calculated as a percentage of petitioner’s valuation of the facade easement a payment of cash to a qualified_organization may be deductible under sec_170 if the payment is a contribution or gift a payment of money or transfer of property generally cannot constitute a charitable_contribution if the contributor expects a substantial benefit in return see 477_us_105 if a transaction is structured in the form of a quid pro quo where it is understood that the taxpayer’s money will not pass to the charitable_organization unless the taxpayer receives a specific benefit in return and where the taxpayer cannot receive the benefit unless he pays the required price then the transaction does not qualify for the deduction under sec_170 822_f2d_844 9th cir affd sub nom 490_us_680 a taxpayer who receives or expects to receive a benefit in return for a purported contribution may nonetheless be allowed a deduction if the money or property transferred clearly exceeds the benefit received and the excess is given with the intent to make a gift see united_states v am bar endowment supra pincite a taxpayer claiming a charitable_contribution_deduction under this dual character theory however must at a minimum demonstrate that she purposely contributed money or property in excess of the value of any benefit she received in return id pincite petitioners failed to provide evidence necessary for us to determine that in return for the payment of cash to nat they received nothing of substantial value or if they did receive something of substantial value that they are entitled to a partial charitable_contribution_deduction because the payment exceeded the value of the benefits received accordingly we hold that petitioners have not sustained their burden of proving that they are entitled to deduct any portion of the amount_paid to nat as a charitable_contribution under sec_170 sec_6662 accuracy-related_penalty petitioners contest the imposition of an accuracy-related_penalty under sec_6662 sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 defines substantial_understatement_of_income_tax as an amount exceeding the greater of percent of the tax required to be shown on the return or dollar_figure under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is proper to impose penalties 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority id pincite respondent asserts that substantial understatements of income_tax exist for and each of the deficiencies after disallowance of the charitable_contribution deductions attributable to the easements is greater than dollar_figure and greater than percent of the amount of tax required to be shown on the return respondent’s burden of production has been met for and the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances including the taxpayer’s experience knowledge and education sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id reliance on professional advice may constitute reasonable_cause and good_faith but only if under all the circumstances such reliance was reasonable 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_1_6664-4 income_tax regs reasonable_cause exists where a taxpayer relies in good_faith on the advice of a qualified_tax adviser where the following three elements are present the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir petitioner credibly testified that she was not a tax expert and hired somoza to ensure that her tax returns were properly filed somoza was a competent tax professional though not knowledgeable about facade easement donations as petitioner’s return preparer of many years he was involved with petitioner’s facade easement contribution from the beginning and had access to all the information needed to properly evaluate the tax treatment of the facade conservation_easement somoza relied in turn on drazner whom the parties agree is a qualified_appraiser for purposes of sec_170 regarding the value of the noncash charitable_contribution we conclude that petitioner had reasonable_cause and acted in good_faith as to any underpayment for and therefore is not liable for the penalty for that year the and underpayments resulted from carryovers from so the penalties for those years also will not be sustained we have considered the other arguments of the parties but do not reach them because of our conclusion on a decisive issue to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioners as to the penalties
